Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-9-1998

Klein v. Boyd
Precedential or Non-Precedential:

Docket 97-1143,97-1261




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Klein v. Boyd" (1998). 1998 Decisions. Paper 38.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/38


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 9, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-1143 & 97-1261

ELYSE S. KLEIN; RICHARD KASTNER;
DORIS KASTNER; WARREN KASTNER,
       Appellants in No. 97-1143

v.

WILLIAM BALLANTINE BOYD, III; WILLIAM DISSTON
COLEMAN; THOMAS H. TARANTINO; LAWRENCE G.
STEVENS; GREGORY JAMGOCHIAN; DRINKER, BIDDLE
& REATH; MERCER SECURITIES, INC.; MERCER
SECURITIES, LTD.

ELYSE S. KLEIN; RICHARD KASTNER;
DORIS KASTNER; WARREN KASTNER,
       Appellants in No. 97-1261

v.

WILLIAM BALLANTINE BOYD, III; WILLIAM DISSTON
COLEMAN; THOMAS H. TARANTINO; LAWRENCE G.
STEVENS; GREGORY JAMGOCHIAN; DRINKER, BIDDLE
& REATH; MERCER SECURITIES, INC.; MERCER
SECURITIES, LTD.

On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(D.C. Civ. No. 95-cv-05410)
Present: BECKER, Chief Judge, SLOVITER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, McKEE, and RENDELL, Circuit Judges,

       ORDER

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion filed February 12, 1998
and list the above for rehearing en banc at the convenience
of the Court.

By the Court,

/s/ Edward R. Becker

Chief Judge

Dated: March 9, 1998

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit